Title: To John Adams from Pseudonym: "76", 15 June 1809
From: Pseudonym: “76”
To: Adams, John



Maryd. 15 June 1809. Anne Arundel Co.

“Oh Shame, Shame! where is thy blush” that thou shouldst thus dare prophane the manes of the immortal Hamilton “a Spirit pure as the unsullied light of Heaven & incorruptible as Heaven itself—” Why weak old fool wage war with the dead? A cannibal could not more—Why not publish those impious falsehoods during his existence? Oh, how lost how degraded view’d  with digust by one party, & pitiful contempt by the other.
Stop! beware the fate that awaits you the impious accuser of Hamilton shall not live!
‘76Old Polonius! Your Son Shall be dissappointed, & thou once respected shalt die in abhorrence—